DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claim 1 is withdrawn in view of the newly discovered reference(s) to JP 2015044228 Nakamura Keiji et al. (‘Keiji hereafter), PTO Machine Translation and in view of U.S. 6,370,752 Anderson et al. (‘Anderson hereafter).  Rejections based on the newly cited reference(s) follow.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
JP 2015044228 Nakamura Keiji et al. (‘Keiji hereafter), PTO Machine Translation.
U.S. 6,370,752 Anderson et al. (‘Anderson hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 3, 5 – 7 & 9 - 15 are currently being examined. 
Claims 14 & 15 have been withdrawn.
Claims 4 & 8 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015044228 Nakamura Keiji et al. (‘Keiji hereafter), PTO Machine Translation, and in view of U.S. 6,370,752 Anderson et al. (‘Anderson hereafter).

Regarding Claim 1, ‘Keiji discloses all the claim limitations including: A method for undetachably (‘Keiji, Para 0004, high bonding strength secured) introducing an auxiliary joining element into at least one joint of at least one component (‘Keiji, Fig 7, #5 (press-fitting material)), the method comprising the acts of: 
a) punching (‘Keiji, Pg 2 - 3, Abst, Solution, teaches punching) the at least one component at the at least one joint in a first press stroke of a tool press (‘Keiji, Figs 4A & 4B), wherein a pilot hole is formed at the at least one joint (‘Keiji, Fig 4B); 
b) inserting an auxiliary joining element into the pilot hole (‘Keiji, Fig 5B, #5 (press fitting material/ auxiliary joining element), #H1 (pilot hole)); and 
c) pressing the auxiliary joining element together with the at least one component in a subsequent press stroke or work step in order to form a cohesive  (‘Keiji, Figs 5B, 6A & 6B, 7), 
form-fitting and/or force-fitting connection between the at least one component and the auxiliary joining element (‘Keiji, Fig 7), wherein
a plurality of pilot hole are formed in the act a) 
	an auxiliary joining element is inserted into a hole (‘Keiji, Fig 4B) in the act b), joining element inserted into hole is pressed together with the at least one component in the act c) (‘Keiji, Figs 5B, 6A & 6B, 7). 
		Except ‘Keiji, does not teach: a pilot holes is provided at the both hole edges with a chamfer, and the auxiliary joining element is in the form of a metal slug.
		However, ‘Anderson teaches: Abst, method for repairing holes, recess formed at each end, metal insert inserted with physical force, Fig 2, shows chamfers #32 & #46 and recess #22 at first surface #14 and second surface #38, Fig 6, shows tool head #76 pressing metal slug #60 into hole.
		Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Keiji, with a plug with a chamfered hole as taught by ‘Anderson, in order to provide a hole formed to accept a plug to reposition a hole (‘Anderson, Abst). 
‘Keiji, is silent regarding a plurality of holes, multiple joining elements, and multiple pressings. However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Keili with a plurality of holes, multiple joining elements, and multiple pressings, since it has been held that mere duplication of the essential working parts and processes involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.,

Regarding Claim 2, ‘Keiji and ‘Anderson discloses all the claim limitations including: act b) is carried out in a second press stroke, which is carried out between the first press stroke of the act a) and the subsequent press stroke or work step of the act c) (‘Keiji, Figs 4 - 7). 

Regarding Claim 3, ‘Keiji and ‘Anderson discloses all the claim limitations including: act b) and the act c) are carried out in a common press stroke (‘Keiji, Figs 6A & 6B). 

Regarding Claim 5 & 6, ‘Keiji and ‘Anderson discloses all the claim limitations including: component processing takes place in the first press stroke (‘Keiji, Fig 4A & 4B), the second press stroke and/or the subsequent press stroke (‘Keiji, Fig 5A & 5B).   

Regarding Claim 7, ‘Keiji and ‘Anderson discloses all the claim limitations including: pilot hole is provided at both hole edges with a chamfer (‘Anderson, Abst, Fig 2, chamfers #32 & #46 and recess #22 at first surface #14 and second surface #38, Fig 6, shows tool head #76 pressing metal slug #60 into hole), and the auxiliary joining element is in the form of a metal slug (‘Anderson, Col. 1, ln 5 – 10, deformable metal insert). 
Regarding Claim 9, ‘Keiji and ‘Anderson discloses all the claim limitations including: pressed auxiliary joining element is connected to the at least one component in a form-fitting manner by an undercut on both sides (‘Anderson, Abst, Fig 2, chamfers #32 & #46 and recess #22 at first surface #14 and second surface #38, Fig 6, shows tool head #76 pressing metal slug #60 into hole). 

Regarding Claim 10, ‘Keiji and ‘Anderson discloses all the claim limitations including: pressed auxiliary joining element is connected to the at least one component in a form-fitting manner by an undercut on both sides (‘Anderson, Abst, Fig 2). 

Regarding Claim 11, ‘Keiji and ‘Anderson discloses all the claim limitations including: auxiliary joining element is a steel slug, and the at least one component is made of a lightweight material (‘Keiji, Paras, 0002, 0004, 0012, 0028, Fig 7). 

Regarding Claim 12, ‘Keiji and ‘Anderson discloses all the claim limitations including: auxiliary joining element is a steel slug, and the at least one component is made of a lightweight material (‘Keiji, Paras, 0002, 0004, 0012, 0028, Fig 7). 

Regarding Claim 13, ‘Keiji and ‘Anderson discloses all the claim limitations including: at least one component is a vehicle body component or a vehicle body attachment part (‘Keiji, Para 0013). 

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726